

116 HR 7528 IH: Get America Back to Work Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7528IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Graves of Louisiana (for himself, Mr. Cuellar, Mr. Carter of Texas, Mr. Peterson, Mr. Barr, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the civil liability of persons for the spread or possible transmission of SARS–COV–2 caused by an act or omission while acting in good faith during the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Get America Back to Work Act.2.Limitation on liability(a)In generalExcept as provided in subsection (c), no person shall be liable in any civil action for the spread or possible transmission of SARS–COV–2 caused by an act or omission of the person acting in good faith between January 1, 2020, and the date that is 18 months after the end of the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))).(b)PreemptionThe laws of a State or any political subdivision of a State are hereby preempted to the extent such laws are inconsistent with this section, unless such laws provide greater protection from liability.(c)ExceptionsSubsection (a) does not apply if the harm is shown, by clear and convincing evidence, to be caused by an act or omission constituting willful or criminal misconduct, reckless misconduct, gross negligence, or a conscious flagrant indifference to the rights or safety of the individual harmed by the person. For purposes of this section, infection with SARS–COV–2 may not be the basis for damages arising from bodily injury except to the extent that such injury is serious bodily injury.(d)DefinitionsIn this section:(1)PersonThe term person includes—(A)one or more individuals, business trusts, legal representatives, corporations, companies, associations, firms, partnerships, societies, joint stock companies, universities, schools, nonprofit organizations, or religious organizations; or(B)any organized group of entities described in subparagraph (A).(2)Good faithThe term good faith means making reasonable efforts to act in compliance with—(A)applicable guidance from a Federal, State, local, territorial, or Tribal public health authority; or(B)appropriate professional or industry standards, recommendations, or guidance.(3)Serious bodily injuryThe term serious bodily injury means—(A)death or injury requiring in-patient hospitalization of at least 48 hours;(B)permanent impairment of a bodily function; or(C)permanent damage to a body structure.(e)ApplicabilityThe limitation in this section shall be applicable in cases filed before, on, or after the date of enactment of this Act.(f)Rule of constructionNothing in this section may be construed as superseding or weakening any Federal statute or other provision of Federal law that preempts the authority or actions of a State, territory, a political subdivision of a State or territory, or an Indian Tribe to regulate the practices or services of certain businesses or industries.3.Limitation on liability for health care professionals during COVID–19 emergency response(a)Limitation on liabilityExcept as provided in subsection (b), a provider of health care services, including a health care professional, shall not be liable under Federal or State law for the spread or possible transmission of SARS–COV–2 caused by an act or omission of the provider in the provision of health care services acting in good faith between January 1, 2020, and the date that is 18 months after the end of the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))), if—(1)the provider is providing health care services significantly impacted by, or in response to, the COVID–19 pandemic; and(2)the act or omission—(A)occurs in the course of providing health care services that are within the scope of the license, registration, or certification of the professional, as defined by the State of licensure, registration, or certification;(B)does not exceed the scope of license, registration, or certification of a substantially similar health professional in the State in which such act or omission occurs; and(C)is undertaken in a good faith belief that the individual being treated is in need of health care services.(b)ExceptionsSubsection (a) does not apply if—(1)the harm is shown, by clear and convincing evidence, to be caused by an act or omission of the provider of health care services constituting willful or criminal misconduct, reckless misconduct, gross negligence, or a conscious flagrant indifference to the rights or safety of the individual harmed by the health care professional; or(2)the provider of health care services rendered the health care services under the influence (as determined pursuant to applicable State law) of alcohol or an intoxicating drug.(c)PreemptionThe laws of a State or any political subdivision of a State are hereby preempted to the extent such laws are inconsistent with this section, unless such laws provide greater protection from liability.(d)DefinitionsIn this section—(1)The term good faith means making reasonable efforts to act in compliance with—(A)applicable guidance from a Federal, State, local, territorial, or Tribal public health authority; or(B)appropriate professional or industry standards, recommendations, or guidance.(2)The term health care professional means an individual who is licensed, registered, certified, or otherwise authorized under a Federal or State law to provide health care services.(3)The term health care services means any service provided by a health care professional, or by any individual working under the supervision of a health care professional, that relates to the diagnosis, prevention, or treatment of COVID–19.4.Occupational safety or health hazard exemptionThe Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) is amended—(1)in section 9 (29 U.S.C. 658)—(A)subsection (a), by striking If, upon inspection and inserting Except as provided in subsection (d), if, upon inspection; and(B)by adding at the end the following new subsection:(d)COVID–19 exemption(1)In generalFor the period specified in paragraph (3), the Secretary may not exercise authority pursuant to subsection (a) to issue a citation with respect to a violation related to the spread or possible transmission of SARS–COV–2 in the workplace if the Secretary determines that the employer acted in good faith.(2)Good faith definedThe term good faith has the meaning given such term in section 2(d) of the Get America Back to Work Act.(3)Period specifiedThe period specified in this paragraph is the period beginning on January 1, 2020, and ending on the date that is 18 months after the end of the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))).; and(2)in section 17 (29 U.S.C. 666)—(A)in subsection (a), by striking Any employer who willfully and inserting Except as provided in subsection (m), any employer who willfully;(B)in subsection (e), by striking Any employer who willfully and inserting Except as provided in subsection (m), any employer who willfully; and(C)by adding at the end the following new subsection:(m)COVID–19 exemptionFor the period specified in section 9(d)(3), with respect to the spread or possible transmission of SARS–COV–2 in the workplace, no employer who acted in good faith (as defined in section 2(d) of the Get America Back to Work Act) shall be subject to penalties under subsection (a) or subsection (e)..